Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 1 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 2 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 3 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 4 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 5 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 6 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 7 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 8 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 9 of 10
Case 1:19-bk-12660-VK   Doc 1 Filed 10/21/19 Entered 10/21/19 18:38:07   Desc
                        Main Document    Page 10 of 10
